Title: To Alexander Hamilton from Charles Hyde, 10 January 1800
From: Hyde, Charles
To: Hamilton, Alexander


          
            Sir,
            Philadelphia 10th. January 1800
          
          I have the honor to inform you that on the 9th. Instant, I found a Deserter from the first Regiment of Infantry, employed as a Servant at the City Tavern here—his name is Morris Gerry, & he deserted from the Army under the Command of the late Major General St. Clair, when encamped between Forts Hamilton and Jefferson in the year 1791—At the same time he stole and carried away with him, about One hundred and fifty dollars the Property of Major Doyle—then Captain Doyle of the same Regt—Gerry confesses that he carried away with him two half Johannes’s & a few Guineas, but denies that he stole them, or even that he deserted—I have ordered him into confinement, under an Idea that we have a wright to his services—two years and six months to complete his term—such has been the practice in the Western Army & many deserters are now held in service under the 17th. Section of the Act of the 30th. of May 1796—The Right has however been doubted by some Officers—I shall therefore Sir esteem an answer from you on this Subject as a favour. Enclosed I transmit the Charges I have lodged against him, & the names of the Witnesses to substantiate them, & have the Honor to be Sir, with great respect, Your Most Obedt. Huml. Servt.
          
            Charles Hyde Captain
            1st U.S. Regt. Infantry
          
          Genl. Hamilton.
        